Title: From Thomas Jefferson to United States Congress, 22 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     
                        To the Senate and House of Representatives  
                        
                        of the United States.
                     March 22. 1808.
                  
                  At the opening of the present session I informed the legislature that the measures which had been taken with the government of Great Britain for the settlement of our Neutral and National rights and of the conditions of commercial intercourse with that nation, had resulted in articles of a treaty which could not be acceded to on our part; that instructions had been consequently sent to our ministers there to resume the negociations and to endeavor to obtain certain alterations and that this was interrupted by the transaction which took place between the frigates Leopard and Chesapeak. the call on that government for reparation of this wrong produced as Congress has been already informed, the mission of a special minister to this country, and the occasion is now arrived when the public interest permits and requires that the whole of these proceedings should be made known to you.
                  I therefore now communicate the instructions given to our Minister resident at London, and his communications with that government on the subject of the Chesapeak, with the correspondence which has taken place here between the Secretary of State & mr Rose, the special Minister charged with the adjustment of that difference; the instructions to our ministers for the formation of a treaty; their correspondence with the British commissioners, and with their own government on that subject, the treaty itself and written declaration of the British Commissioners accompanying it; and the instructions given by us for resuming the negociation with the proceedings and correspondence subsequent thereto. to these I have added a letter lately addressed to the Secretary of State, from one of our late ministers which, tho’ not strictly written in an official character, I think it my duty to communicate, in order that his views of the proposed treaty, and of it’s several articles, may be fairly presented and understood.
                  Although I have heretofore, and from time to time, made such communications to Congress, as to keep them possessed of a general and just view of the proceedings and dispositions of the government of France towards this country, yet in our present critical situation when we find that no conduct on our part, however impartial & friendly, has been sufficient to ensure, from either belligerent, a just respect for our rights, I am desirous that nothing shall be omitted on my part which may add to your information on this subject or contribute to the correctness of the views which should be formed. the papers which, for these reasons, I now lay before you, embrace all the communications, official or verbal, from the French government respecting the general relations between the two countries, which have been transmitted through our minister there, or through any other accredited channel, since the last session of Congress, to which time all information of the same kind had, from time to time, been given them. some of these papers have already been submitted to Congress: but it is thought better to offer them again, in order that the chain of communications, of which they make a part, may be presented unbroken.
                  When, on the 26th. of February, I communicated to both houses the letter of Genl. Armstrong to M. Champagny, I desired it might not be published, because of the tendency of that practice to restrain injuriously the freedom of our foreign correspondence. but percieving that this caution, proceeding purely from a regard to the public good has furnished occasion for disseminating unfounded suspicions & insinuations, I am induced to believe that the good which  will now result from it’s publication, by confirming the confidence and union of our fellow-citizens, will more than countervail the ordinary objection to such publications. it is my wish therefore that it may be now published.
                  
                     Th: Jefferson 
                     
                     
                  
               